In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No 16-1581V
                                     Filed: August 18, 2017
                                         UNPUBLISHED


    DELLA CANTRELL,
                                                             Special Processing Unit (SPU);
                        Petitioner,                          Ruling on Entitlement; Concession;
    v.                                                       Causation-In-Fact; Influenza (Flu)
                                                             Vaccine; Shoulder Injury Related to
    SECRETARY OF HEALTH AND                                  Vaccine Administration (SIRVA)
    HUMAN SERVICES,

                       Respondent.


Jeffrey S. Pop, Jeffrey S. Pop & Associates, Beverly Hills, CA, for petitioner.
Glenn A. MacLeod, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT1
Dorsey, Chief Special Master:
      On November 29, 2016, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she suffered “severe left shoulder pain” resulting
from an influenza (“flu”) vaccination on October 3, 2015. Pet. at 1. The case was
assigned to the Special Processing Unit of the Office of Special Masters.
        On August 16, 2017, respondent filed his Rule 4(c) report in which he concedes
that petitioner is entitled to compensation in this case. Resp.’s R. 4(c) Rept. at 1.
Specifically, respondent “concluded that petitioner’s alleged left shoulder injury is
consistent with a shoulder injury related to vaccine administration, or SIRVA, and that
this injury was caused-in-fact by the flu vaccine petitioner received on October 3, 2015.”

1 Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
Id. at 3. Respondent further agrees that no other causes were identified for petitioner’s
left should injury, that petitioner’s SIRVA ailment persisted for more than six months,
and therefore that petitioner has satisfied all legal prerequisites for compensation under
the Vaccine Act. Id.
     In view of respondent’s position and the evidence of record, the
undersigned finds that petitioner is entitled to compensation.


IT IS SO ORDERED.


                                   s/Nora Beth Dorsey
                                   Nora Beth Dorsey
                                   Chief Special Master